Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 1 in the reply filed on 12/10/2021 is acknowledged.  The traversal is on the ground(s) that searching the non-elected species 2 and 3, would not impose a serious burden on the examiner.  This is not found persuasive because a requirement for restriction is permissible if there is a patentable difference between the species as claimed.  Applicant’s presentation of claims that are drawn to different species is evidence that there are patentable differences between species as such the prior art applicable to one species would not likely be applicable to another species so as to require different search queries. In addition, the applicants have failed to show that the species are not patentably distinct with evidence showing the species to be obvious variants or clearly admit on the record that this is the case. Thus, rejoinder of species is subject to the allowance of generic claim. However, the invention claimed in the generic claim is held to be unpatentable over the prior art as set forth below, leaving claims joined thereby without a common inventive feature such that there would be a serious burden on the examiner if restriction is not required.  Moreover, applicants stated that claims 1-20 are readable upon the elected species. However, the examiner disagrees. Claims 5-6 and 16-20 are drawn to species non-elected.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control circuit and the control circuit is programmable by the user must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an activatable device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 ad 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There appears to be no support for the claimed activation trigger that is capable of moving from the normal position to the activation position when the activation lockout is in the unlocked state.  It appears that the activation trigger can only be moved when the electrical reset lockout is pressed.  Although paragraph [0058] in the specification discloses “Advantageously, tool 10 is configured so that — regardless of whether activation trigger 26 is in the normal position or the activation position — battery 22 is prevented activating hydraulic unit 24 unless trigger lockout 12 —in the form of the electrical reset lockout — is depressed”, the disclosure fails to disclose the activation trigger that can be moved regardless the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear whether “the activation lockout” is referring back to “an electrical reset lockout”.  Furthermore, it is not clear what structure is set forth by “movement of the activation trigger from the normal position to the activation position does not activate the activatable device unless the activation lockout is in the locked state”.  The recitation appears to state that the activatable device is activated by the activation trigger when the activation lockout is in the locked state and the activation trigger can be moved but does not activate the activatable device when the activation lockout is in is the unlocked state.  However, this appears to be incorrect.  Paragraph [0066] in the specification discloses “Thus lockouts 12, 112 of FIGS. 1-3 are electronic resets that prevent inadvertent activation of tool 10, 110, respectively, by preventing movement of trigger 26, 126 to the activation button from activating hydraulic unit 24, 
In claim 3, it is not clear what structure is set forth by “the electrical reset lockout prevents activation of the tool without simultaneous movement of the activation of trigger to the activation position and changing of the electrical reset lockout to the unlocked state” since claim 1 appears to require the electrical reset lockout to be in the locked state in order to activate the tool.  Furthermore, it is unclear whether the recitation means the electrical reset lockout can prevent the activation of the tool even if the trigger and the reset lockout are not moved at the same time, the activation of the tool can only be performed when the electrical reset lockout is moved to the unlocked state and the trigger is moved to the activation position at the same time, or the activation of the tool can be performed when the trigger moves to the activation position while the electrical reset lockout is in the unlocked state.  
In claim 13, it is not clear what structure is set forth by “the control circuit maintains the electrical reset lockout in the unlocked state for a predetermined time period after movement of the electrical reset lockout”.  Does this mean the control circuit can maintain the electrical reset lockout in the unlocked state for the predetermined time period even after movement of the electrical reset lockout to the locked state?
In claim 15, it is not clear what structure is set forth by “the control circuit is programmable by the user” since the disclosure teaches no structure that can be programmed by the user.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-13, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimma (US 2006/0011361).
Regarding claim 1, Shimma discloses all the positively recited elements of the invention including a trigger activated tool, comprising:
an activatable device (e.g., 115);
an activation trigger (e.g., 123) depending from a handle portion (e.g., 109), the activation trigger being configured for movement from a normal position (e.g., OFF position) and an activation position (e.g., ON position); and
an electrical reset lockout (e.g., 127) having a locked state (e.g., ON position) and an unlocked state (e.g., OFF position), the electrical reset lockout being configured so that movement of the activation trigger from the normal position to the activation position does not activate the activatable device unless the activation lockout is in the 
Regarding claim 2, Shimma teaches the handle portion defines a pistol grip or an inline grip (e.g., fig. 1).
Regarding claim 3, Shimma teaches the electrical reset lockout prevents activation of the tool without simultaneous movement of the activation of trigger to the activation position and changing of the electrical reset lockout to the unlocked state (e.g., both the main switch 125 and the sub-switch 127 can be simultaneously moved via 123 and 129, respectively to start a motor 111). 
Regarding claim 4, Shimma teaches the handle portion comprises a pistol style grip, and wherein the electrical reset lockout is positioned on an upper wall of the pistol style grip (e.g., fig. 1, the electric reset lockout is positioned on an upper portion of the pistol style grip).
Regarding claim 12, Shimma teaches a control circuit in communication with the electrical reset lockout (e.g., fig. 5).
Regarding claim 13, Shimma teaches the control circuit that can maintain the electrical reset lockout in the unlocked state for a predetermined time period after movement of the electrical reset lockout since the switch can remain in the unlocked state for a predetermined time period until the user moves it to the locked state.
Claims 1-2 and 7-15, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di Troia (US 5,553,478).
Regarding claim 1, Di Troia discloses all the positively recited elements of the invention including a trigger activated tool, comprising:

an activation trigger (e.g., 36) depending from a handle portion (e.g., 12), the activation trigger being configured for movement from a normal position and an activation position (e.g., column 2, lines 59-65); and
an electrical reset lockout (e.g., 38, 64) having a locked state (e.g., activated sate) and an unlocked state (e.g., deactivated state), the electrical reset lockout being configured so that movement of the activation trigger from the normal position to the activation position does not activate the activatable device unless the activation lockout is in the locked state (e.g., the locked state prevents activation of the activatable device, column 4, lines 4-23).
Regarding claim 2, Di Troia teaches the handle portion defines a pistol grip or an inline grip (e.g., fig. 1).
Regarding claim 7, Di Troia teaches the activatable device comprises a jaw, a power source, and a drive unit (e.g., 14, 16, fig. 1) operatively connected with the jaw, and wherein the activation trigger, when in the activated position together with the electrical reset lockout in the unlocked state, places the drive unit in electrical communication with the power source such that the drive unit operates the jaw (e.g., fig. 3).
Regarding claim 8, Di Troia teaches the drive unit is a hydraulic unit (e.g., at 16).
Regarding claim 9, although Di Troia teaches a drain trigger (e.g., 40) depending from the handle portion (e.g., fig. 1), Di Troia fails to explicitly teach the drain trigger being configured to relieve potential energy in the hydraulic unit.  However, the examiner takes Official Notice that the use of release trigger as old and well known in 
Regarding claim 10, Di Troia teaches the electrical reset lockout prevents communication of the power source and the drive unit when the activation trigger is in the activation position unless the electrical reset lockout  is in the unlocked state (e.g., the element 64 is configured to prevent energization of the coil of the relay 56).
Regarding claim 11, Di Troia teaches the jaw comprises a crimping jaw or cutting jaw (e.g., 14).
Regarding claim 12, Di Troia teaches a control circuit in communication with the electrical reset lockout (e.g., fig. 3).
Regarding claim 13, Di Troia teaches the control circuit that can maintain the electrical reset lockout in the unlocked state for a predetermined time period after movement of the electrical reset lockout (e.g., when the pressure sensor 38 is activated via movement of the plunger 39 to activate the switch 41, the circuitry sends a pulse to start the time delay).
Regarding claims 14-15, Di Troia fails to explicitly teach the control circuit comprises a solid state circuit, a digital circuit, hardware, software, and any combinations thereof as presently claimed in claim 14 wherein the control circuit is programmable by the user as presently claimed in claim 15.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the control circuit of Di Troia from a solid state circuit, a digital circuit, hardware, software, and any combinations thereof in order to make the control circuit programmable by the user as desired since the examiner takes Official Notice that the use of such arrangement as old and well known in the art for the purpose of providing a pre-programmable device.  Thompson shows an example.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson and Forster show examples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/           Primary Examiner, Art Unit 3724